Title: To John Adams from Philippe Jean Joseph Lagau, 28 February 1783
From: Lagau, Philippe Jean Joseph
To: Adams, John


Monsieur
à hambourg ce 28 fev 1783.

En reponse à la lettre dont Votre Excellence a bien voulû m’honorer le 13 de ce mois je vois que le Sieur Harras a Surpris ma bonne foy, cependant je ne Scaurois me persuadé que cetoient les intentions de ce jeune homme qui independament des temoignages qu’il avoit, paroissoit un garçon bien elevé, d’une bonne conduite, et plein de zêle à se rendre util à Sa patrie. j’espére en attendant que Votre Excellence voudra bien s’employer à me faire recouvrir le rembours de mes avances que je n’ai fait que pour assister un allié en païs étranger; si cependant Elle croit ma requète injuste, Elle voudra bien n’y pas faire attention. Ce n’est pas que je sois dans le cas de perdre une somme aussi considerable, mais je serai faché de demander une chose qui ne repondit point à La plus Stricte honneteté.
Je m’etois deja donné avant la reception de la lettre de Votre Excellence toutes les peines possibles pour me procurer des nouvelles du jeune americain dont Elle me parle, je Scais Monsieur qui s’est, et combien Il vous est cher, c’est dans cette consideration que je me Suis informé à Lubeck, ainsi qu’en cette ville pour en avoir des notions, mais jusqu’ici mes peines ont été infructueuses, je poursuivrai neamoins mes perquisitions, et je vous Supplie d’être persuadé que je me ferai un plaisir autant qu’un devoir de vous en rendre compte

Agréer l’hommage de ma reconnoissance à la bonté que vous avéz bien voulû avoir de faire parvenir en Amerique La lettre dont j’avois chargé M harras. Oserois je pour la derniére fois prendre la liberté de supplier Votre Excellence de faire encore parvenir L’incluse cy joint, Elle rendra un service essentiel à un negociant de cette ville etablis a Newbern qui n’a pas reçu depuis bien du temps des nouvelles de sa fammille dont Il est cheri. pardonnéz je vous Supplie La liberte que je prends et soyéz persuadé que je saisirai avec empressement toutes les occasions ou je pourai vous convaincre de ma reconnoissance ainsi que du profond respect avec lequel j’ai l’honneur d’etre / Monsieur a Votre Excellence / le trés humble et / trés obss Serviteur
Lagau
 
Translation
Sir
Hamburg, 28 February 1783

In response to the letter your excellency honored me with on 13 February, I see that Mr. Harras has abused my trust. However, I cannot believe that this was what the young man intended; even without the evidence of his recommendations he seemed a well-brought-up young fellow, well-behaved and eager to serve his country. I hope your excellency will kindly see that I am reimbursed for the cash advances I made with the sole purpose of helping an ally in a foreign country, but if you find my request unjustified please ignore it. It is not that I risk losing so considerable a sum, but the thought of asking something inconsistent with strict honesty that pains me.
Even before receiving your excellency’s letter I had gone to much trouble to obtain news of the young American in question. I know, sir, who he is and how dear he is to you, and it was with that in mind that I sought after him in Lübeck as well as in this town, but so far my efforts have proved fruitless. I shall nonetheless pursue my inquiries and beg you to believe that it will be both my pleasure and my duty to keep you informed.
Please accept the tribute of my gratitude for your kindness in forwarding to America the letter I had entrusted to Mr. Harras. May I take one final liberty and ask your excellency also to send on the letter I enclose? It will greatly oblige a trader of this town, now established in New Bern, who for some considerable time has been without news of the family that loves him. Please excuse the liberty I am taking and rest assured that I shall seize every possible opportunity to prove my gratitude and the profound respect with which I have the honor to be, sir, your excellency’s very humble and very obedient servant
Lagau
